Case: 2:19-cv-00117-WOB-CJS Doc #: 67 Filed: 10/25/19 Page: 1 of 1 - Page ID#: 808



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF KENTUCKY
                       NORTHERN DIVISION AT COVINGTON


 CIVIL ACTION NO. 2:19-cv-117 (WOB-CJS)

 JOHN DOES 1 THROUGH 10                                       PLAINTIFF

 VS.                                   ORDER

 DEBORAH HAALAND, ET AL                                      DEFENDANTS



       This matter is before the Court on the notice to attorney

 Robert E. Barnes (Doc. 19), and attorney Barnes not having

 complied with Local Rule 83, and the Court being advised,

       IT IS ORDERED that attorney Robert E. Barnes be, and hereby

 is, STRICKEN as counsel of record for plaintiff in this matter.

       This 25th day of October, 2019.
